Order entered December 31, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01133-CR

                           THE STATE OF TEXAS, Appellant

                                             V.

                              DARIN JOHNSON, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F17-75869-V

                                         ORDER
      Before the Court is the State’s December 20, 2019 second motion for extension of time to

file its brief. We GRANT the motion and ORDER the brief due on or before January 21, 2020.


                                                   /s/   LANA MYERS
                                                         JUSTICE